Dewey, J.
The proposed evidence of the declarations o„ Stanwood was clearly incompetent. The declarations of a party to an act are, under proper limitations, competent evidence to show the intention of such party, in reference to such act. If made at the same time with the act, they may be considered as a part of the res gesta, and so admissible. Somewhat greater latitude is allowed, in reference to the time of making such declarations, where the question relates to the domicil of the party at a particular period. The cases of Thorndike v. City of Boston, 1 Met. 242, and Kilburn v. Bennett, 3 Met. 199, cited by the defendants’ counsel, were unlike the present, and do not furnish any authority to sustain the exceptions to the ruling of the court of common pleas. The declarations, proposed to be offered in evidence here, were not made by a party while doing any act, but were a recital of past transactions and past purposes. They were not explanatory of an act about to be done, nor made in *546reference to any future action but they were merely declarations in relation to a past transaction, and they fell clearly within the ruling of this court, in the case of Haynes v. Rutter, 24 Pick. 242.
Exceptions overruled.